Case 1:20-mj-03810-JJO Document 2 Entered on FLSD Docket 10/14/2020 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 20-3810-O'SULLIVAN

 UNITED STATES OF AMERICA,

              Plaintiff,

 v.

 AYINDE Z. JOHNSON,

            Defendant.
 ____________________________/

                                   DETENTION ORDER

       Pursuant to 18 U.S.C. § 3142(f), on October 14, 2020, a hearing was held to

 determine whether AYINDE Z. JOHNSON should be detained prior to trial. Having

 considered the factors enumerated in 18 U.S.C. § 3142(g), the undersigned finds that no

 condition or combination of conditions will reasonably assure the appearance of this

 defendant as required. Therefore, it is hereby ordered that the defendant AYINDE Z.

 JOHNSON be detained prior to trial and until the conclusion thereof.

       In accordance with the provisions of 18 U.S.C. § 3142(i), the undersigned hereby

 makes the following findings of fact and statement of reasons for the detention:

       1. The defendant is charged by indictment in the Southern District of Illinois with

 three counts of distribution of heroin, three counts of distribution of methamphetamine and

 one count of possession with intent to distribute methamphetamine all in violation of Title

 21, United States Code, Sections 841(a)(1) and (b)(1)(C). Therefore, the defendant is
Case 1:20-mj-03810-JJO Document 2 Entered on FLSD Docket 10/14/2020 Page 2 of 3




 charged with a narcotics offense for which a maximum sentence of more than ten (10)

 years is prescribed, resulting in a rebuttable presumption that no condition or combination

 of conditions will reasonably assure the appearance of the defendant at all future court

 proceedings. Title 18, United States Code, Section 3142(e) and (f).

       2. The weight of the evidence against the defendant is substantial. The government

 proffered that the defendant participated in three controlled buys of heroin and two

 controlled buys of methamphetamine in the Southern District of Illinois. These controlled

 buys were audio and video recorded. Law enforcement officers executed a search warrant

 at the defendant's residence on July 9, 2020. The defendant admitted to having drugs in

 the residence and showed law enforcement officers the drugs and a loaded firearm. The

 defendant stated that the firearm belonged to his girlfriend. Law enforcement officers

 seized approximately 436 grams of methamphetamine and the loaded firearm from the

 defendant's residence.

       The defendant was arrested approximately three months later in Miami, Florida.

 The defendant admitted to fleeing to Miami because he knew he would be facing charges

 related to the instant offense and referenced spending time with his children.

       3. The pertinent history and characteristics of the defendant support pretrial

 detention. The defendant was born on September 29, 1985, in Carbondale, Illinois. The

 defendant has family ties to South Florida. Title 18, United States Code, Section

 3142(g)(3)(A).

       4. Based on the defendant's statements that he fled to Miami because he wanted


                                             2
Case 1:20-mj-03810-JJO Document 2 Entered on FLSD Docket 10/14/2020 Page 3 of 3




 to spend time with his children and the seriousness of this offense for which the defendant

 is facing a minimum mandatory sentence of ten years' imprisonment, the undersigned

 believes that the defendant would not appear if released on bond.

        5. The Court specifically finds, that there are no conditions or combination of

 conditions which reasonably will assure the defendant's appearance as required. Based

 upon the above findings of fact, which were supported by a preponderance of the

 evidence, the undersigned concludes that this defendant presents a risk of flight.

        The Court hereby directs:

        (a) That the defendant be committed to the custody of the Attorney General for

 confinement in a corrections facility separate, to the extent practical, from persons awaiting

 or serving sentences or being held in custody pending appeal;

        (b) That the defendant be afforded reasonable opportunity for private consultation

 with counsel; and

        (c) That, on order of a court of the United States or on request of an attorney for the

 Government, the person in charge of the corrections facility in which the defendant is

 confined deliver the defendant to a United States Marshal for the purpose of an

 appearance in connection with a court proceeding.

        DONE AND ORDERED at Miami, Florida, this 14th day of October, 2020.



                                    ____________________________________
                                    JOHN J. O'SULLIVAN
                                    CHIEF UNITED STATES MAGISTRATE JUDGE



                                              3
